Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 24} I concur with the majority, except I would find that the print shop property is exempt from taxation under R.C. 5709.12(B) because First Baptist *501uses the print shop exclusively for a charitable purpose, printing Bibles. Thus, I respectfully concur in part and dissent in part.
I. R.C. 5709.12(B)
{¶ 25} “To be exempted from taxation under R.C. 5709.12, the property must (1) belong to an institution and (2) be used exclusively for charitable purposes.” True Christianity Evangelism v. Zaino (2001), 91 Ohio St.3d 117, 118, 742 N.E.2d 638.
A. First Baptist Is an Institution
{¶ 26} In True Christianity Evangelism, we held that “religious institutions are not excluded from the application of R.C. 5709.12,” because R.C. 5709.12 refers only to an “institution” without limitation. Id. at 120, 742 N.E.2d 638. Thus, I would hold that First Baptist qualifies as an institution under R.C. 5709.12(B).
B. First Baptist Uses the Print Shop
{¶ 27} The majority holds that First Baptist fails to qualify for an exemption under R.C. 5709.12 because Bearing Precious Seed (“BPS”), not First Baptist, uses the print shop. I respectfully disagree because I believe that the majority’s conclusion exalts form over substance.
{¶ 28} The BTA determined that there was a lease between First Baptist and BPS. However, there was no written agreement, and First Baptist received no money from BPS. While BPS is a nonprofit corporation, the record indicates that First Baptist and BPS are run by the same trustees. The pastor for First Baptist also testified, “Bearing Precious Seed is our ministry to print scriptures to give to all of the world.” (Emphasis added.) Under these facts for purposes of this exemption, I would find that BPS is merely an alter ego of First Baptist. Accordingly, I would find that First Baptist used the print shop to publish Bibles free of charge.
C. Publishing Bibles Is a Charitable Purpose
{¶ 29} In Planned Parenthood Assn. of Columbus, Ohio, Inc. v. Tax Commr. (1966), 5 Ohio St.2d 117, 34 O.O.2d 251, 214 N.E.2d 222, paragraph one of the syllabus, we stated:
{¶ 30} “In the absence of a legislative definition, ‘charity,’ in the legal sense, is the attempt in good faith, spiritually, physically, intellectually, socially and economically to advance and benefit mankind in general, or those in need of advancement and benefit in particular, without regard to their ability to supply that need from other sources, and without hope or expectation, if not with *502positive abnegation, of gain or profit by the donor or by the instrumentality of the charity.”
{¶ 31} In True Christianity Evangelism, the BTA found that the property in question was used by the taxpayer in the preparation and deliverance of his evangelical message. 91 Ohio St.3d at 119, 742 N.E.2d 638. Relying primarily upon our definition of charity in Planned Parenthood, the court in True Christianity Evangelism stated that “information disseminated by [the taxpayer] attempts to encourage people to read the Bible and to live up to its moral standards. These efforts are a good-faith attempt to disseminate information to spiritually advance and benefit mankind in general. Under the definition of charity followed by this court, [the taxpayer’s] activities constitute charitable purposes.” Id. at 119-120, 742 N.E.2d 638.
{¶ 32} In the instant case, printing Bibles is a vehicle for delivering an evangelical message. Pursuant to the aforementioned authority, I would hold that printing Bibles is a charitable purpose.
D. Primary Use Equals Exclusive Use
{¶ 33} Because the majority decided this case on the threshold issue that First Baptist did not use the property in question, it does not address the exclusive-use issue. However, the Tax Commissioner argued that the print shop was not used exclusively for a charitable purpose because other religious materials were produced and sold. On this issue, I would agree with the position taken in True Christianity Evangelism, in which the court stated:
{¶ 34} “The General Assembly has used the phrase ‘used exclusively’ as a limitation in both R.C. 5709.07 (houses used exclusively for public worship) and R.C. 5709.12 (property used exclusively for charitable purposes). In Moraine Hts. Baptist Church v. Kinney (1984), 12 Ohio St.3d 134, 135, 12 OBR 174, 175, 465 N.E.2d 1281, 1282, this court held that for purposes of R.C. 5709.07, the phrase ‘used exclusively for public worship’ was equivalent to ‘primary use.’ There is no indication that the phrase ‘used exclusively’ as used in R.C. 5709.12 is to be interpreted differently than it is in R.C. 5709.07. Thus, when the BTA found that the primary use of the appellant’s property was for an evangelic purpose it was equivalent to the ‘exclusive use’ being for evangelical purposes, which we have found to be charitable purposes.” True Christianity Evangelism, 91 Ohio St.3d at 120-121, 742 N.E.2d 638.
{¶ 35} Similar to True Christianity Evangelism, I believe that the tax code should not be construed so strictly as to deny an exemption for an incidental nonexempt use of the property in question. The print shop herein is used to print some religious materials for a fee. However, there is no evidence that BPS/First Baptist made a profit on this printing. Furthermore, I would hold *503that the primary mission of the print shop was to print Bibles to be distributed around the world free of charge. Testimony revealed that over a three-year average, religious materials other than Bibles constituted at most 4.5 percent of the total materials printed by BPS. Thus, at worst, over that three-year period, Bibles constituted 95.5 percent of BPS’s printing. Therefore, I would hold that the print shop was used exclusively for a charitable purpose — printing Bibles.
Flach Douglas and Nicole Tipton Coil, for appellant.
Jim Petro, Attorney General, Robert C. Maier, Senior Deputy Attorney General, and Janyce C. Katz, Assistant Attorney General, for appellee.
II. Conclusion
{¶ 36} Pursuant to the foregoing, I believe that the print-shop property is exempt from taxation under R.C. 5709.12(B). Therefore, I respectfully concur in part and dissent in part.
Pfeifer and O’Donnell, JJ., concur in the foregoing opinion.